Citation Nr: 1627889	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for diabetic nephropathy, based on the appellant as a valid substitute claimant.    

2.  Entitlement to a disability rating in excess of 30 percent from April 6, 2009, and a rating in excess of 60 percent from September 3, 2010, for ischemic heart disease, based on the appellant as a valid substitute claimant.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), based on the appellant as a valid substitute claimant.  

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, 
Type II (diabetes), based on the appellant as a valid substitute claimant.

5.  Entitlement to a compensable disability rating for carotid arteries occlusive disease, for accrued benefits purposes.     

6.  Entitlement to an effective date prior to April 6, 2009, for the award of service connection for ischemic heart disease, based on the appellant as a valid substitute claimant.  

7.  Entitlement to service connection for a gall bladder disorder, for accrued benefits purposes.    

8.  Entitlement to service connection for metastatic renal cancer, to include cancer metastasized to the lungs and bones, based on the appellant as a valid substitute claimant.  

9.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status, based on the appellant as a valid substitute claimant.  


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1968 to February 1970.  He served in the Republic of Vietnam between July 1968 and July 1969.  The Veteran died on October [redacted], 2012.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Veteran timely appealed the issues noted above (with the exception of the claims regarding carotid arteries occlusive disease and a gall bladder disorder, neither of which had been decided by rating decision).  The appealed issues were certified to the Board in July 2012, and then transferred to the Board in September 2012.  In October 2012, the Veteran died.  Upon notice of the Veteran's death, the Board dismissed the Veteran's appeal in October 2012 (with the exception of Issue #1 pertaining to nephropathy which was unintentionally omitted in the Board's decision).  38 C.F.R. § 20.1302 (2015).  

In November 2012, the appellant requested substitution/accrued benefits and Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  In July 2015 (with notice provided in May 2016), the RO found the appellant "eligible for substitution in the matter of the [V]eteran's appeal which was pending at the time of his death."  In August 2015, the RO granted the claim for DIC.

The record in this matter consists of electronic claims files and has been reviewed.  New and material evidence has been included in the record since the most recent Statements of the Case (SOCs), and has been considered pursuant to a December 2015 waiver of initial Agency of Original Jurisdiction (AOJ) review.  

In the decision below, the Board will dismiss Issues #1-7, and will grant the claim underlying Issue #8.  The claim for SMC is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 15, 2012, the Board was notified by the Social Security Administration that the Veteran died in October 2012.

2.  In statements received on November 17, 2014, October 29, 2015, and December 4, 2015, the appellant's attorney withdrew from appellate consideration: the claims for increased ratings for diabetic nephropathy, ischemic heart disease, PTSD, diabetes, and carotid arteries occlusive disease; the claim for an earlier effective date for the award of service connection for ischemic heart disease; and the claim for service connection for a gall bladder disorder.  

3.  The Veteran's metastatic renal cancer, which caused lung and bone cancer, was related to service.  


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal regarding an increased rating for nephropathy.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

2.  The criteria for withdrawal of the appeal by the appellant have been met with regard to: the claims for increased ratings for diabetic nephropathy, ischemic heart disease, PTSD, diabetes, and carotid arteries occlusive disease; the claim for an earlier effective date for the award of service connection for ischemic heart disease; and the claim for service connection for a gall bladder disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for metastatic renal cancer, to include cancer of the lungs and bones, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Due to Death of the Veteran 

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal pending at the time of the Veteran's death became moot as the result of his death.  All issues pending at the time of his death must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In October 2012, upon notice of the Veteran's death, the Board dismissed several appealed issues pending at the time of his death.  However, the Board omitted from its dismissal the appealed increased rating claim for diabetic nephropathy.  As such, that issue will be dismissed here.  38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appealed issue.  38 C.F.R. § 20.1106 (2015).  

Nevertheless, while the Board has no jurisdiction over the Veteran's appealed claims, the Board has current jurisdiction over the appellant's claims (i.e., those into which she has been substituted).  As indicated earlier, the RO found the appellant "eligible for substitution in the matter of the [V]eteran's appeal which was pending at the time of his death."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  As such, all claims appealed by the Veteran, to include the increased rating claim for diabetic nephropathy dismissed here, will be addressed below.          

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in statements received on November 17, 2014, October 29, 2015, and December 4, 2015, and prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that the following issues be withdrawn from appellate consideration: the claims for increased ratings for diabetic nephropathy, ischemic heart disease, PTSD, diabetes, and carotid arteries occlusive disease; the claim for an earlier effective date for the award of service connection for ischemic heart disease; and the claim for service connection for a gall bladder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and each is dismissed. 

In his statements to the RO and Board, the appellant's attorney limited the appeal to the service connection claim for metastatic renal cancer, which spread cancer to the lungs and bones, and the claim for SMC.  These issues will be addressed below.   

III.  Service Connection for Metastatic Renal Cancer

In August 2015, the RO granted DIC based on the Veteran's death from metastatic cancer originating in the left kidney.  The RO found that the metastatic cancer related to the Veteran's service in Vietnam and his exposure to herbicides there.  38 C.F.R. § 3.303 (2015).  The RO based its decision on two private medical opinions which indicate that service as likely as not related to metastatic renal cancer which spread cancer to the lungs and bones.  As such, a grant of service connection for this claim, which is still pending and into which the appellant has been substituted, is warranted.  


ORDER

The Veteran's appeal regarding an increased rating for diabetic nephropathy is dismissed.

The Substitute's appeal regarding an increased rating for diabetic nephropathy, based on the appellant as a valid substitute claimant, is dismissed.  

The appeal regarding an increased rating for ischemic heart disease, based on the appellant as a valid substitute claimant, is dismissed.  

The appeal regarding an increased rating for PTSD, based on the appellant as a valid substitute claimant, is dismissed.  

The appeal regarding an increased rating for diabetes, based on the appellant as a valid substitute claimant, is dismissed.  

The appeal regarding an increased rating for carotid arteries occlusive disease, for accrued benefits purposes, is dismissed.  

The appeal regarding an earlier effective date for the award of service connection for ischemic heart disease, based on the appellant as a valid substitute claimant, is dismissed.  

The appeal regarding service connection for a gall bladder disorder, for accrued benefits purposes, is dismissed.  

Entitlement to service connection for metastatic renal cancer, to include lung and bone cancer, is granted.  

REMAND

Based on the grant of service connection for metastatic renal cancer, a remand of the claim for SMC is warranted.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

As the appellant's attorney has argued, SMC may be warranted here depending on the disability rating assigned for the Veteran's metastatic renal cancer and associated cancers.  Once the RO effects the service connection award granted here, and awards a disability rating and effective date, the claim for SMC should be revisited on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning the disability rating and effective date for service-connected metastatic renal cancer, with associated lung and bone cancers, readjudicate the claim for SMC.  If the claim for SMC is denied, the appellant and her representative should be provided a Supplemental SOC and the case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


